 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority has affirmed the Trial Examiner's ruling not requir-ing Murry and Montgomery to appear at the reopened hearing Iagree with this affirmance of the Trial ExaminerMEMBER RoDGERS took no part in the consideration of the aboveOrder Reopening Record and Remanding ProceedingRaymond Construction Company of Puerto Rico1andTeam-sters,Chauffeurs,Warehousemen and Helpers,Local 901,IBTCW &H,of America,Petitioner.Case No 24RC156.January 20, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Henry R Martin,hearing officerThe hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning]Upon the entire record in this case, the Board finds -1The Employer is engaged in commerce within the meaning of theAct2The labor organizations involved claim to represent certainemployees of the Employer 23A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the ActThe Employer, having operations throughout the Island of PuertoRico, is engaged in all phases of heavy construction, includingport development work, powerplants, highway systems, and founda-tion constructionDuring the past 2 years, the Employer has com-menced 52 projects in Puerto RicoAt the time of the hearing, it hadfour projects in operation, including the Palo Seco project here in-volved at which it is building the foundation and substructure of apowerplantThe Petitioner seeks to represent a unit of construction and main-tenance employees at the Palo Seco project aloneSince at least 1956,the Intervenor and the Employer have bargained for all employees of1The name of the Employer appears as corrected at the hearing9 At the hearing,Union Insular de Trabajadores de la Construction,FLT, herein calledthe Intervenor, intervened on the basis of .s. contract interest1126 NLRB No 9 RAYMOND CONSTRUCTION COMPANY OF PUERTO RICO269the Employer in all of its construction projects throughout the Islandof Puerto Rico. The Intervenor asserts that a contract between it andthe Employer executed June 15, 1958, and effective until June 15,1960, covering "all employees" of the Employer at all its projects inPuerto Rico, is a bar to the petition .3The Employer and the Peti-tioner contend that the contract is not a bar.At the time that thecontract was signed, the Employer was engaged in construction workat other locations but it did not commence operations at the Palo Secoproject until August 1, 1958, approximately 6 weeks after the execu-tion of the June 1958 agreement.After the Palo Seco project wasstarted in August 1958, however, the Employer applied the contract'scheckoff provisions to employees at Palo Seco and made deductionsfrom their salary for the months of August, September, and October,1958.In November 1958, the Employer discontinued the checkoff ;and, since that time, it has not recognized the Intervenor as representa-tive of Palo Seco project employees.At the hearing the Employer's witnessestestified that, when it com-menced a new project, as at Palo Seco, it may transfer skilled "keypersonnel," mainly in the supervisory category, from other construc-tion sites to the new project, but that itengages innew hiring for thebulk of its employees.The record herein does not show the type ofprojects which the Employer was operating either at the time the PaloSeco project was begun, or at the time of the hearing; it does not showthe proximity of the projects to each other, or to the number or classifi-cation of employees at any project. It merely shows thatsome em-ployees at other projects of the Employer have been transferred toPalo Seco, and that the Employer, at the Palo Seco project, has hiredsome employees who formerly worked for it at other projects. Inaccord with the Employer, we find that the majority of employees atthe Palo Seco projectwerenewly hired employees.The record doesnot show, and no party contends, that any interchange of employeestakes place at any of the projects.On the basis of the foregoing, we find that the Palo Seco projectwas, in August 1958, a new operation.As the contractwas exe-cuted prior to the time that this project was established, the con-tract is not a bar to the petition.44.As stated previously, the Petitionerseeks aunit limited toconstruction and maintenance employees at the Palo Seco project.The Employer agrees with the Petitioner but the Intervenor as-serts that an employerwide unit of construction and maintenance3This contract by its terms does not provide for coverage of employees at projects tobe opened in the future.4Mirattle Manufacturing Company,Inc.,124 NLRB 48. In view of our determination,we do not pass on whether the contract is not a bar for other reasons urged. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at all the Employer's Puerto Rico projects is appropri-ate.The parties are thus in agreement as to the composition butnot the scope of the unit.There are factors indicating that an em-ployerwide unit may be appropriate.For example, the same jobclassifications of employees generally are employed at all projectsand management policies at all projects are uniform, as are wagesand working conditions.An employerwide unit is a type of unitspecified in the Act and is presumptively an appropriate type ofunit.Moreover, the Employer and Intervenor have bargained,since at least 1956, on an employerwide basis.However, the ap-propriateness of a broad unit does not preclude the appropriate-ness of a smaller one where there are, as here, factors indicatingthat the smaller unit may also be appropriate.Thus the Palo Secoproject is under the direction of a project superintendent and thereappears to be no interchange of employees between this and otherprojects.Also, like an employerwide unit, a projectwide unit ispresumptively appropriate.5Moreover, the Board normally per-mits employees at a new project to decide whether or not they wishto be separately represented.6Accordingly, we find that either aseparate unit, limited to employees at the Palo Seco project, or anemployerwide unit, may be appropriate for purposes of collectivebargaining.However, before making a final unit determination,we shall first ascertain the desires of the employees as expressed inthe election hereinafter directed.We shall, therefore, direct an election in a voting group consist-ing of the following employees employed at the Employer's PaloSeco project: All construction and maintenance employees, exclud-ing office clerical employees, heavy equipment operators, greasersof heavy equipment, guards, foremen, and other supervisors as de-fined in the Act.5.If a majority of the employees vote for the Petitioner, theywill be taken to have indicated their desire to constitute a separateunit, and the Regional Director is instructed to issue a certificationof representatives to the Petitioner for that unit, which the Board,in the circumstances, finds to be appropriate for purposes of col-lective bargaining.If a majority of the employees cast their bal-lots for the Intervenor, they will be taken to have indicated theirdesire to be represented by the Intervenor as part of an employer-wide unit and the Regional Director will issue a certification of re-sults of election to that effect.[Text of Direction of Election omitted from publication.]6SeeMsratile Manufacturing Company, Inc., supra,and case cited therein.eFlem6ng & Sons, Inc,118 NLRB 1451, 1453.